— In an action inter alia to reform a conveyance and to bar defendants from asserting any claims to certain premises, the appeal is from a judgment of the Supreme Court, Orange County, dated February 11, 1974, in favor of plaintiff, after a nonjury trial. Judgment affirmed, with costs. Plaintiff established by a fair preponderance of evidence that she and her husband, defendant Richard K. Rhodes, intended that he should convey to her the entire tract in question and not just the small parcel labeled "Otisville Dump” on the survey. Despite some ambiguity, his 1965 deed to her, reasonably construed, gave effect to their intention, and the trial court properly so found. The defendant Town of Deerpark took its deed with notice of the first deed and of plaintiff’s claim. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.